BERDON, J.,
dissenting. I agree with the majority that in order to determine whether there is a duty of care under the facts of this case, a two part test must be satisfied: (1) was the plaintiff firefighters’ (firefighters) accident foreseeable; and (2) does it comport with the fundamental policy of our law to hold the defendant hable. Clohessy v. Bachelor, 237 Conn. 31, 45-46, 675 A.2d 852 (1996). I disagree with the majority’s application of this test and the result reached.
I
FORESEEABILITY
“The ultimate test of the existence of a duty to use care is found in the foreseeability that harm may result *587if it is not exercised. Botticelli v. Winters, 125 Conn. 537, 542, 7 [A.2d] 443 [1939], By that is not meant that one charged with negligence must be found actually to have foreseen the probability of harm or that the particular injury which resulted was foreseeable, but the test is, would the ordinary man in the defendant’s position, knowing what he knew or should have known, anticipate that harm of the general nature of that suffered was likely to result?” (Emphasis added; internal quotation marks omitted.) Frankovitch v. Burton, 185 Conn. 14, 20-21, 440 A.2d 254 (1981).
The question in this case, therefore, is whether the defendant Baker Protective Services, Inc., Wells Fargo Alarm Services Division1 knew or should have known that harm of the general nature suffered by the firefighters was likely to result from the negligent transmission of a false alarm to the fire station. In other words, we should focus on the general nature of the harm and not the specific manner in which the injury occurred or the conduct of a third party, to determine foreseeability.
The defendant concedes that harm resulting from an accident “arising out of the exigent circumstances of fire truck travel on busy streets” — such as traveling at a high rate of speed, swerving through traffic jams, and traveling into vehicles that fail to move out of the fire truck’s path — are foreseeable. Nevertheless, the defendant, like the majority, attempts to distinguish those accidents from one caused by the negligent maintenance of the brakes of a fire engine. In my view, this distinction is not relevant to our analysis of foreseeability. Instead, it is relevant with respect to the jury’s determination of whether the defendant’s negligence *588was the proximate cause of the firefighters’ injuries; Stewart v. Federated Dept. Stores, Inc., 234 Conn. 597, 611, 662 A.2d 753 (1995) (“question of proximate causation generally belongs to the trier of fact because causation is essentially a factual issue”); an issue decided by the jury in favor of the firefighters in this case. Indeed, if the majority is correct that an accident caused by the negligently maintained brakes of a fire engine can be distinguished from an accident caused by a fire engine having to swerve through traffic, it raises the question of whether accidents caused by other third parties, such as drivers who negligently (1) fail to stop for a fire engine, (2) turn into the path of an oncoming fire engine, or (3) fail to alert a fire engine to their presence on the road by turning their lights on in the evening, can be distinguished in the same way. Of course, those accidents are all foreseeable and the defendant concedes as much.
It is clear from the record that the defendant should have known that firefighters responding to a false alarm could be involved in an accident.2 It is also clear that the fire engine’s brake failure, which the majority concedes was “not beyond the realm of possibility,” was foreseeable.3 See, e.g., Neal v. Shiels, Inc., 166 Conn. 3, 13-14, *589347 A.2d 102 (1974) (danger of plaintiff children being struck by automobile was foreseeable risk of ice cream vendor’s act of using public streets to sell wares); Mitnick v. Whalen Brothers, Inc., 115 Conn. 650, 651, 163 A. 414 (1932) (foreseeable that plaintiff would suffer miscarriage as result of motor vehicle collision that occurred near her). Accordingly, I would find that the harm suffered by the firefighters in the present case was foreseeable.
II
POLICY OF THE LAW
The majority holds that the fundamental policy of the law prevents this court from imposing a duty of care on alarm companies to protect firefighters from the harm that occurred while responding to the negligently transmitted false alarm in this case. According to the majority, the benefits of requiring a fire alarm company to compensate an injured party for a breach of such a duty is outweighed by the costs associated with that compensation. Specifically, the majority argues that recognition of such a duty would result in increased societal costs for the installation and investigation of fire alarms and would impose an undue economic burden on individual members of society. I disagree with the majority’s analysis because it ignores the nature of the defendant’s negligence, and this state’s public policy of allowing firefighters injured in the course of their employment as the result of the negligence of a third party to be fully compensated for their injuries.
This case does not present the typical false alarm scenario in which the alarm company quickly transmits a signal initiated by someone else, without attempting to verify whether the signal reflects an actual emergency. Rather, in this case, the defendant played an active role in triggering the alarm itself, which set in motion a *590chain of events that led to the firefighters’ injuries. Indeed, the negligence of the defendant was threefold. First, the defendant chose to “cut in” the alarm system — that is, activate the system — long before the installation was completed because it wanted to commence billing the owner of the building in order to generate profits. Second, when the installation was being completed, the defendant’s employees failed to notify its central monitoring office and the Waterbury fire department so that they would know that if an alarm signal were transmitted, it would be a false one. The failure to give such notice was contrary to both the defendant’s internal policies and the standards promulgated by the National Fire Protection Association. Third, the defendant’s employees at the central monitoring station violated these same policies and standards when they failed to immediately contact the customer after alerting the fire department in order to ascertain if it was a false alarm. If the defendant had followed established policy, it would have ascertained that it was a false alarm and the fire department’s response could have been aborted before the firefighters left the station because of the normal delay in the response time to an alarm.
The majority, ignoring this outrageous conduct on the part of the defendant, argues that imposing a duty of care under the facts of this case: (1) would not increase the defendant’s “impetus to act with due care”; (2) would chill the willingness of persons to report fire emergencies prior to investigating the situation further; and (3) would reduce the willingness of property owners to install alarms for fear of liability.4 The fundamental flaw of these arguments is that the imposition of *591liability in this case does not amount to strict liability; the duty to be imposed is that the defendant act reasonably. Clearly, as the jury found, if the defendant had acted reasonably by preventing the false alarm signal from its customer’s business from being reported to the fire station, or by ascertaining that it was a false alarm and notifying the firefighters so that they would not respond, this accident would not have occurred. Since the defendant could have prevented the false alarm from being transmitted by simply placing one telephone call to the Waterbury fire department, advising it that work was being performed on the system or advising it after the fact that it was a false alarm, the majority’s second and third claims can only be characterized as irrational fears.
The majority also advances the unusual argument that it would be irrational to impose a duty on the defendant to prevent the negligent transmission of false alarms because individual property owners owe a lesser duty of care to firefighters who actually enter their property to combat a fire. The majority suggests that the reasoning of the “firefighter rule,”5 limiting the duty owed a firefighter who enters one’s premises to that which is owed a licensee, can and should be extended to limit the duty owed firefighters injured en route to the scene of an emergency. The majority appears to conclude that the goal of spreading the risk of a firefighter’s injuries to the public through workers’ compensation, salary and fringe benefits — rather than to individual defendants — justifies such a limitation of duty. In my opinion, this justification is flawed because by denying the firefighters recovery from the negligent *592defendant, the majority has “not directed [the firefighters] to recover [their] damages from the general public; rather [it has] totally precluded [the firefighters] from recovering these damages from anyone.” Christensen v. Murphy, 296 Ore. 610, 620, 678 P.2d 1210 (1984). “Contrast this with other public employees who are injured when confronting dangers on their jobs [e.g., postal workers, sanitation workers, etc.]. The latter [employees] can recover workers’ compensation and salary benefits from the public, but are also allowed additional tort damages from the third-party tort-feasors. [Thus, u]nder the ‘fireman’s rule’ the injured public safety officer must bear a loss which other public employees are not required to bear.” Id.
Therefore, in contrast to the majority, I would not extend the reasoning of the firefighter rule to this case. In fact, I would follow the lead of our sibling jurisdictions by overruling the firefighter rule, which we also have made applicable to police officers.6 See, e.g., id., 620-21 (rule abolished and “no longer can bar recovery of damages for personal injuries sustained by a [firefighter], in the course of his or her employment, as a result of a defendant’s negligent conduct”); see also Dini v. Naiditch, 20 Ill. 2d 406, 416, 170 N.E.2d 881 (1960) (“since the common-law rule labelling firemen as licensees is but an illogical anachronism, originating in a vastly different social order, and pock-marked by judicial refinements, it should not be perpetuated in the name of ‘stare decisis’ ”).7
Furthermore, the majority argues that imposing liability on the defendant would have the “deleterious effect of exempting the party that is primarily responsible *593for the [firefighters’] harm from all liability.” General Statutes § 31-293 (a)8 provides in part that an employer, such as the city of Waterbury, may “bring an action against [a third party tortfeasor] to recover any amount that [it] has paid or become obligated to pay as [workers’] compensation to [its] injured employee. . . .” Because the legislature has placed no limitation on an employer’s express right to recover compensation awards from third party tortfeasors, it would be a violation of public policy for the majority to deny liability on this basis. Laurel Bank & Trust Co. v. Mark Ford, Inc., 182 Conn. 437, 442, 438 A.2d 705 (1980) (legislature is sole arbiter of public policy when it speaks). Indeed, if the legislature wanted to limit an employer’s right to seek damages from third party tortfeasors when the negligence of the employer contributed to the injury, it would have provided for that result — but it did not.
Finally, the majority bases its refusal to impose a duty on the following cases, cases in which I voiced my vigorous dissent: Mendillo v. Board of Education, 246 Conn. 456, 717 A.2d 1177 (1998) (failure to find duty so that child can be compensated from tortfeasor for parental loss of consortium); Zamstein v. Marvasti, 240 Conn. 549, 692 A.2d 781 (1997) (failure to impose duty so that patient may be compensated from psychiatrist who negligently accused patient of sexually abusing his child); and Fraser v. United States, 236 Conn. 625, 674 A.2d 811 (1996) (failure to impose duty on part of psychotherapist who negligently failed to warn third party that patient intended to harm him). With today’s decision, the majority adds another case to this growing list of infamous cases in which this court has allowed persons to evade liability for injuries caused by their negligence because it would violate the fundamental policy of the law. The fundamental policy of the law that guides this court today, however, as reflected in *594Mendillo, Zamstein and Fraser, unfortunately, is not cast in standards of the twenty-first century, but, rather, is mired in the jurisprudence that was prevalent in the nineteenth century.
Accordingly, I dissent.

 For the purposes of this dissent, I shall focus solely on the liability of the defendant Baker Protective Services, Inc., Wells Fargo Alarm Services Division. Therefore, references to the defendant are to that defendant only.


 The defendant’s employee training manual, entitled “Central Station Operator Training Program,” which was admitted into evidence, provides in relevant part: “By distinguishing between a circuit trouble and an alarm, we avoid sending the fire department to false alarms that are the result of broken or loose wires. (We do not dispatch the fire department to ‘trouble signals.’) Keep in mind that when afire department responds somewhere, it does so with ‘red lights and sirens, ’ and that this is dangerous due to the risk of accident. Also keep in mind that when a fire department is responding to one building, it isn’t available to respond anywhere else. It is very important to keep the false alarm rate to a minimum, and by generating a ‘trouble signal’ instead of an alarm for certain types of malfunctions, we do just that.” (Emphasis altered.)


 Although the majority pays lip service to the defendant’s claim that the accident was an “unforeseeable consequence,” it recognizes that the defendant stands on thin ice with such an argument.


 The majority also argues that because firefighters engage in a dangerous occupation, and, in essence, are highly compensated for assuming the risks inherent in the profession, the duty owed to them should be limited. Such reasoning is in direct opposition to a simple assumption of our tort law: by imposing liability on the tortfeasor, we seek to deter that negligent conduct. *591Precisely because the firefighters are engaged in a dangerous occupation should be a compelling policy reason for imposing a broader duty on those persons and companies who increase that danger through their negligent acts.


 See Roberts v. Rosenblatt, 146 Conn. 110, 113, 148 A.2d 142 (1959).


 See Furstein v. Hill, 218 Conn. 610, 615-23, 590 A.2d 939 (1991).


 The following states have also legislatively abolished the firefighter rule: Fla. Stat. Ann. § 112.182 (West 1992 and Sup. 1998); Minn. Stat. Ann. § 604.06 (West Sup. 1998); N.J. Stat. Ann. § 2A:62A-21 (West Sup. 1998); N.Y. General Municipal Law § 205-a (McKinney Sup. 1998).


 See footnote 15 of the majority opinion for the text of § 31-293 (a).